TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00539-CV



  Board of Regents of the Texas State University System, Alan Dreeben, Kent Adams,
        Don Flores, Jimmy Hayley, Dora Alcala, John Dudley, Bernie Francis,
          Pollyanna Stephens, and Chancellor Charles Matthews, Appellants

                                               v.

                                Lamar Urbanovsky, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
       NO. GN502558, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellants have filed an unopposed motion to dismiss their appeal, stating that they

have settled their dispute with appellee. We grant the motion and dismiss the appeal. Tex. R.

App. P. 42.1(a).




                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellants’ Motion

Filed: January 27, 2006